Citation Nr: 1802688	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to January 18, 2016 and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to May 1970.  His awards and decorations include the Purple Heart Medal, Bronze Star Medal with V Device, and Army Commendation Medal with V Device.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In December 2016, the Board issued a decision concerning the Veteran's claim for increased evaluation for his bilateral hearing loss.  The Board also remanded the Veterans remaining claims as listed above for additional evidentiary development.  The Board finds that there has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that evidence has been accepted into the record with waivers of initial RO consideration, in accordance with 38 C.F.R. §§ 19.9 (d)(3), 20.1304(c) (2017).  The waivers are of record.  See Veteran's filings of June 2017

The case has been returned to the Board for further appellate review.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

FINDINGS OF FACT

1.  The evidence has not indicated that the Veteran's PTSD has caused occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks prior to January 18, 2016.

2.  The evidence has not indicated that the Veteran's PTSD has caused deficiencies in most areas of his life prior to January 18, 2016.

3.  The evidence has not indicated that the Veteran's PTSD has caused deficiencies in most areas of his life since January 18, 2016. 

4.  The Veteran's inability to secure and maintain substantially gainful employment is due to nonservice-connected disability, not to service-connected disability.


CONCLUSION OF LAW

1.  Prior to January 18, 2016, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  Since January 18, 2016, the criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and to assist the Veteran in the development of his claims. In correspondence to the Veteran dated March 2010, the RO has notified the Veteran of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, any defect in notice would not be prejudicial here inasmuch as the Veteran's original service connection claim has been granted, and the issue addressed here concerns the initial disability rating and effective date assigned.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Increased Rating 

The Veteran seeks entitlement to an increased disability rating for PTSD in excess of 30 percent prior to January 18, 2016 and in excess of 50 percent thereafter.  Specifically, the Veteran seeks a 70 percent disability rating for the entire appeals period.  As discussed below, the Board concludes that the Veteran's PTSD does not more closely approximate the criteria for an increased disability rating in excess of 30 percent prior to January 18, 2016 and in excess of 50 percent thereafter.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In rating disabilities, VA cannot differentiate a nonservice-connected disability from service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD has been rated under Diagnostic Code (DC) 9411 of 38 C.F.R. § 4.130.  This DC authorizes compensable ratings of 10, 30, 50, 70, and 100 percent.  

Diagnostic Code 9411 and other DCs addressing psychiatric disabilities are addressed under the General Rating Formula for Mental Disorders.  Ratings are assigned according to the manifestation of particular symptoms.  A 50 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the DSM-V, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned.  Further, this case was pending before the AOJ prior to the effective date of the amendment - the case was initially certified for appeal in July 2014.  Thus, the Board will consider the GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See Carpenter, supra.  The percentage evaluation is based on all of the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2017).

The record contains VA compensation examination reports dated in April 2010 and January 2016.  The record also contains VA and private treatment records addressing his psychiatric state.  Further, the record contains lay evidence from the Veteran regarding PTSD symptoms.  This evidence is in conflict regarding the extent to which PTSD impairs him.  Nevertheless, the preponderance of the evidence indicates that the PTSD has not caused deficiencies in most area of his life.


a.  Evidence and Analysis 

In April 2010 the Veteran was afforded a VA examination.  The examiner noted that the Veteran ambulated without difficulty to and from the interview room.  He was oriented to person, place and time.  He was pleasant throughout the interview.  Eye contact was appropriate.  Rate of speech was fast, tone and volume were within normal limits.  Thought content was clear.  Thought processes were logical.  Both short and long term memory were good with the exception of name recall noted as poor.  His attention and concentration were described as poor.  No hallucinations or delusions were reported.  He denied any current thoughts of self-harm or harm to others.  He recalled one time in April 1971 when he took his service revolver from his drawer after his first wife left him.  He stated he picked up the gun and wondered if life was worth living.  He stated just then a friend called and asked him to come over.  He put the gun away and never had such thoughts again.  He denied any history of assaultive behaviors.  See April 2010 C&P Examination.

The Veteran denied any obsessive or ritualistic behaviors.  He is very cautious as a police officer, he has particular methods for completing his job to ensure his safety such as the way he approaches a car, how he drives out, etc.  He had a panic attack once following his embolism but felt it was a reaction from his near death scare.  He reported symptoms of depression.  He has a hard time thinking of others and has difficulty controlling these thoughts.  He has problems falling and staying asleep.  He has nightmares.  He experiences low frustration and tolerance at times. Id.

The examiner further noted that the Veteran stated he did not recognize his symptoms until after he suffered a near death experience with his leg embolism in 2008.  He was in shock when he almost died and was afraid.  He began to experience restless sleep, difficulty staying asleep, bad nightmares that remind him of bloody combat.  During his time in Vietnam, the Veteran reported being confronted with events that involved actual and threatened death and serious injury.  He felt fear, helplessness and horror by these events.  He has recurring thoughts of his time in service which occurs once in a while.  These memories can be triggered by movies he watches, certain smells such as plants and various police duties.  His recurring nightmares happen 5 to 6 times per week.  He experiences psychological and physiological distress in the form of being tearful, upset and panic attacks on occasion.  He has avoided thoughts and feelings of his service time.  He avoids socializing on a chronic basis with veterans as he does not want to "re-hash old memories."  He is opposed to group treatment for this purpose.  He avoids Asian events or restaurants.  He has no difficulty recalling parts of his trauma.  He has not lost interest in activities he used to enjoy and does not experience a restricted range of affect.  He has a sense of foreshortened future following his embolism.  He reported difficulty with sleep, irritability and lack of patience, difficulty concentrating such as hard to read through a book and an exaggerated startle response.  He has experienced hypervigilance during work; he has "hit the ground" when heard the click of safety on a weapon.  Id.

The April 2010 examiner subsequently, diagnosed the Veteran with PTSD and assigned a GAF of 62 for mild symptoms of impairment.  The examiner further noted that the Veteran has managed to live a productive life and, in general, his family relationships, social networks and occupational duties have not been significantly impacted by his military service and his symptoms did not warrant psychiatric medications.  Id.

VA treatment records transcribed by Dr. S. C. dated October, November and December 2010, and January, February, June, July, and September 2011, notes the Veterans reports of his traumatic events while a field medic where he patched up both enemy and US soldiers, was hit by gun ship rockets and a Delta concussion grenade and lost his hearing for 3 or 4 days.  The VA treatment records also reveal that the Veteran denied any current suicidal or homicidal ideation, auditory or visual hallucinations.  His mood was noted as anxious and affect was tense.  He was at all times oriented.  He denied any history or current suicidal or homicidal ideation plan or intent.  He denied a history of substance abuse and feelings of hopelessness and notes he has been married to his second wife for over 30 years.  Dr. S. C. diagnosed the Veteran with PTSD indicating that his symptoms were mild in nature and assigned a GAF score of 50.

The record also reflects mental notes provided by Dr. H-G., the Veteran's private psychologist.  Dr. H-G assigned the Veteran a GAF 50 relating back to when the Veteran filed his claim for PTSD in October 2009.  Dr. H-G. noted the Veteran suffered from chronic sleep impairment including broken sleep and nightmares.  He reported near-continuous panic or depression that affects his ability to function effectively and mild memory loss of forgetting people's names.  The Veteran described his difficulty establishing and maintaining relationships, difficulty adjusting to stressful circumstances including work, hypervigilance, flashbacks, has a sense of foreshortened future and lack of interest in participating in significant activities.  The Veteran reported an exaggerated startle response.  He reported psychological and physiological reactions at exposure to the sound of helicopters, certain television shows, movies, and the smell of wet grass and dew in the morning because of their resemblance to his traumatic military experience.  Dr. H-G. further noted that the Veteran cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity secondary to his PTSD.  The Veteran reported that his supervisors often noted "anxiousness and hyper-ness," in regards to his work performance.  Dr. H-G. opined that the Veteran struggles with near continuous depression and anxiety, impaired personal control, and difficulty in adapting to stressful circumstances.  Additionally, Dr. H-G. noted the Veteran unable to maintain effective relationships which indicates that he struggles with severe impairment.  

In January 2016, the Veteran was afforded a VA psychological examination.  The examiner noted the Veteran was a combat medic and was in Vietnam with the 9th infantry.  Post-military the examiner noted the Veteran was a police officer for 31 years.  He retired in January 2011 and returned part time until June 2015.  He denied problems at work.  He reported stress the last 6 months due to PTSD.  He denied being passed over for promotion.  He denied any suicide attempts, no psychiatric hospitalization and no current psychological medications and reported that he has friends.  The examiner further noted the Veteran denied ever being arrested or having substance abuse problems prior to, during or after his military service.  The Veteran reported he had been married 40 years and that his relationship is good.  The examiner reported that the Veteran's wife indicated that he is anxious, hyper and argumentative.  The Veteran has three children and the relationship with them is good.  He belongs to a spyder club.  He retired due to blood clots which have gotten worse since retirement due to inactivity.  He denied having any friends.  See January 2016 C&P Examination.

After conducting the examination the examiner opined as follows: The Veteran was exposed to actual death and serious injury directly, and witnessed and learned of traumatic events.  He has recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic events.  He avoids or tries to avoid distressing memories, external reminders, thoughts, or feelings about or closely associated with the traumatic events.  He has persistent negative emotions, markedly diminished interest or participation in significant activities and feelings of detachment.  He has irritable behavior and angry outbursts, typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startle response, problems with concentration and sleep disturbance, which last more than a month.  These disturbances cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  These disturbances are not attributable to the physiological effects of a substance or other medical condition.  The January 2016 examiner concluded that the Veteran's occupational and social impairment is presented with reduced reliability and productivity.  Id.

The Board assigns more probative value to the April 2010 and January 2016 VA examinations and affords little probative value to Dr. H-G. psychiatric opinion and finds that the Veteran's service-connected PTSD more closely approximates to a 30 percent rating prior to January 18, 2016 and a 50 percent rating thereafter.  

Prior to January 18, 2016, the Board notes the evidence received from Dr. H-G.'s were based solely on the Veteran's self-reports.  Nevertheless, the mental notes indicate that the Veteran suffered from mild memory loss which more closely approximates to a 30 percent evaluation.  Additionally, all of the symptoms that the private examiner listed are duplicative of the symptoms listed in the April 2010 examination.  Moreover, the Board notes that the Veteran reported during the April 2010 examination that he has been married for over 30 years and was going to retire from his job as a police officer after 30 years.  There were no reports of an inability to establish or maintain relationships, in fact, the examiner reported the Veteran managed to live a productive life and his family relationships, social networks and occupational duties have not been significantly impacted by his military service.  VA treatment records from 2010 to 2011 recite similar symptoms and indicate the Veteran had mild symptoms.  Based on the evidence, the Board finds that prior to January 18, 2016; the Veteran's service-connected PTSD more closely approximates a 30 percent disability rating.  

After January 18, 2016, the Board notes that the only evidence of record indicating the severity of the Veteran's service-connected PTSD is the above referenced January 2016 VA examination.  Based on the January 2016 examiner's opinion the Board finds that the Veteran's service-connected PTSD more closely approximates to a 50 percent rating.  

In assessing this claim, the Board has considered the Veteran's lay assertions regarding the nature and severity of his PTSD symptoms because he is competent to report observable symptoms such as those detailed under DC 9411 (e.g., panic attacks).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the objective clinical findings do not support his assertions for the reasons stated above.  The preponderance of the evidence is against the Veteran's claim and an increased rating in excess of 30 percent for PTSD prior to January 18, 2016 and in excess of 50 percent thereafter is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

III.  TDIU  

In March 2016, the Veteran filed a formal claim for entitlement to a TDIU. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340, 4.15 (2017).

Total disability ratings for compensation may be assigned where the scheduler rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  

The Veteran's service-connected disabilities are PTSD rated as 50 percent disabling from January 18, 2016, shell fragment wound low back and tender scar rated as 10 percent disabling, tinnitus rated as 10 percent disabling, and residuals fracture left navicular carpal bone, fragment wound right shoulder and bilateral hearing loss all rated as 0 percent disabling.  The Veteran's combined rating for compensation purposes is 60 percent.  Therefore, the threshold percentage requirement for scheduler consideration of a TDIU is not met here.  38 C.F.R. § 4.16 (a). 

Nevertheless, in January 2016, the Veteran asserted entitlement to a TDIU on an extraschedular basis.  Pursuant to 38 C.F.R. § 4.16 (b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), such case shall be referred for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2017).

Loss of industrial capacity is the principal factor in assigning scheduler disability ratings.  See 38 C.F.R. §§ 3.321 (a), 4.1.  Specifically, 38 C.F.R. § 4.1 states: "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The question of whether a service-connected disability or disabilities render a veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by health care professionals.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

In this case, the RO referred the Veteran's TDIU claim to appropriate authority for consideration on an extraschedular basis under 38 C.F.R. § 4.16 (b).  The Director of Compensation services advised that the evidence of record reveal the Veteran's PTSD to be mild in nature resulting in reduced reliability and production.  His hearing loss is shown as mild to moderate with nearly normal fluctuating speech recognition and shell fragment wounds, wrist fracture and tinnitus were shown to have no impact on daily activity.  The Director concluded that the evidence does not support the notion that the Veteran is unemployable under the circumstances.  VA examiners noted that only reduced reliability without any showing of preclusion.  The Veteran's assertions were considered during examination but did not rise to the level of indicating the rating schedule to be impractical.  There is no evidence of marked interference or frequent hospitalization.  The Veteran has not been shown to be unemployable due solely to the service-connected conditions.  The Board agrees and based on the foregoing extra-schedular consideration is not warranted.



ORDER

An initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to January 18, 2016, and in excess of 50 percent thereafter is denied. 

Entitlement to a TDIU is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


